   

IN THE UNITED STATES DISTRICT COURT : =
FOR THE DISTRICT OF MONTANA OCT 3 0 2019

BUTTE DIVISION Clerk, U S District Court
. District Of Montana
Billings

UNITED STATES OF AMERICA, CR 19-10-—BU-—DLC

Plaintiff,
vs. . ORDER
GAGE LAWRENCE CARNEFIX,

Defendant.

 

 

This matter comes before the Court on the United States’ Motion for Final
Order of Forfeiture. The Court FINDS:

l. The United States commenced this action pursuant to 18 U.S.C.
§ 02253(a);

2. A Preliminary Order of Forfeiture was entered on August 22, 2019;

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21
U.S.C. § 853(n)(1);

4, There appears to be cause to issue a forfeiture order under 18 U.S.C. §
2253(a);

It is therefore ORDERED that:

1. The Motion for Final Order of Forfeiture is GRANTED.
2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 2253(a), free from the claims of any
other party:

e Huawei Ascend XT (model H1611) smart phone

3. The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

DATED this 3m day of October, 2019.

th Gh

Dana L. Christensen, Chief Judge
United States District Court
